DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Applicant's response filed on 3/5/2021.

Allowable Subject Matter

Claims 1-10 and 12-20 are allowed.

Examiner’s Statement for Reasons for Allowance

The following is an Examiner’s statement of reasons for allowance: After further consideration, it is noted that the prior art does not teach all the features of the claimed invention.

Applicant’s amendments and prior arguments clarify that the invention is directed towards computer learning systems and training an artificial neural network for improved operation of applications through user interfaces between two connected devices.  The examiner has found no prior art which teaches the required features claimed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ang (US Patent Application 2019/0018675) – teaches an artificially intelligent self-learning software operating program.
Dayanandan (US Patent Application US 2018/0203674A1) – teaches a method of generating data mappings for user interface screens and screen components for an application.
Kochura (US Patent Application US 2017/0060368 A1) – teaches a computer vision based execution of graphical user interface application actions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SANG H KIM/Primary Examiner, Art Unit 2141